DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3, 5-7, 11-12, 18-20, 24-25 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Concerning claim 1 the prior art fails to disclose the limitations of the claim “at least one group of electric thrusters spatially distributed in a multi-axis system; and a controller in communication with each of the electric thrusters, the controller configured to differentially throttle thrusts of the electric thrusters with respect to propulsion force about two axes of the multi-axis system,
wherein the at least one group of electric thrusters includes a first group of electric thrusters and a second group of electric thrusters, and the controller includes a primary mode of operation in which the controller is configured to differentially throttle the thrusts of the first group in response to a first ascension angle and differentially throttle the thrusts of the second group for a predetermined time period in response to a second, different ascension angle, and
the controller includes a redundancy mode of operation triggered in response to an inoperability of at least one of the electric thrusters in the first group, and in the redundancy mode the controller is configured to differentially throttle a complimentary 
The closest references are Tilley and Miller. Both references are to propulsion systems for a spacecraft involving electric thrusters and control systems for these thrusters. However neither reference discloses the above redundancy system which differentially throttles complementary pair of thrusters in response to inoperability of at least one of the electric thrusters. Tilley and Miller do not teach or suggest a redundancy system in response to a thruster failure, or controlling a pair of thrusters as above, nor would it be obvious to combine prior art references to achieve the claimed limitations as this would involve hindsight reasoning.
Claim 18 is of similar scope as claim 1 and is similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642